Citation Nr: 1505404	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-08 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left foot disability, to include as secondary to service-connected residuals of left ankle fracture.

2.  Entitlement to service connection for traumatic brain injury (TBI).

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	A. Brooke Thomas, Attorney


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from March 1986 to October 1993.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision in which the RO (hereinafter agency of original jurisdiction (AOJ)), inter alia, denied a service connection claim for left foot impairment status-post tailor bunionectomy with bursa and entrapped nerve excision of the left 5th metatarsal phalanx (MTP).  In November 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2012. 

This appeal to the Board also arose from January 2012 and August 2012 AOJ rating decisions which denied service connection for TBI residuals and migraine headaches, respectively.  In December 2012, the Veteran filed an NOD.  An SOC was issued in September 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2013.

Regarding the characterization of the left foot disability claim, the AOJ has characterized the claim for service connection for left foot impairment status-post tailor bunionectomy with bursa and entrapped nerve excision of the left 5th MTP.  Notably, the claims file reflects a history of left 3rd and 4th metatarsal fractures in December 1987.  However, in light of the Veteran's allegation of a left foot disability, in general, the Board has recharacterized the appeal as to this matter to more broadly encompass any left foot disability.  See generally Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described and the information submitted or developed in support of the claim).

This appeal was processed using the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.

For reasons expressed below, the claims on appeal are being remanded to the AOJ-here, the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

In November 2014, the Veteran testified during a Board at a video-conference hearing before the undersigned Veterans Law Judge.  Unfortunately, the hearing recording is inaudible.  Thus, in essence, the Veteran has not been afforded his right to a hearing before the Board.  See 38 C.F.R. § 20.700 (2014) (a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person).  See also 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. §§ 20.703, 20.704 (2014) (pertaining specifically to hearings before the Board).

By letter dated December 10, 2014, the Veteran was informed of the inability to produce a hearing transcript and offered the opportunity for a new hearing.  He was further notified that, if he did not respond within 30 days from the date of the letter, the Board would assume he did not desire another hearing and would proceed with his case.

On January 13, 2015, the Board received correspondence from the Veteran requesting another video-conference hearing.  Under the circumstances of this case, the Board deems the Veteran to have timely responded to the offer for a new hearing.  As the AOJ schedules Board video-conference hearings, a remand of these matters for scheduling of the requested hearing is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing at the earliest available opportunity, notifying him d his attorney of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2014). 

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

